In the case of Chelrob, Inc., v. Barrett (293 N.Y. 442) decided herewith, holders of preferred stock of Queens Borough Gas  Electric Company (hereinafter referred to as "Queens") challenged the fairness and adequacy of the price which Nassau 
Suffolk Lighting Co. (hereinafter referred to as "Nassau") paid to Queens for gas manufactured by Queens and sold to Nassau. Nassau resold to Public Service Corporation of Long Island and to Long Island Lighting Company part of the gas it bought from Queens. Preferred stockholders of Nassau have challenged in three actions thereafter consolidated, the fairness and adequacy of the price paid by Long Island for this gas. In our opinion inChelrob, Inc., v. Barrett (decided herewith) we have discussed the relations of *Page 466 
the three corporations and the influence and control which Long Island Lighting Company exercised over the other two.
In each case the price was fixed by boards of directors having common members — all selected by Long Island Lighting Company, but acting in good faith with a desire to promote the interests of each corporation concerned and fairly to both. In each case, too, the price was fixed after consideration of reports by competent engineers retained by Long Island Lighting Company. The price of the gas supplied by Queens to Nassau was set aside because the court found that it was inadequate and unfair to Queens. In the consolidated action challenging the fairness and adequacy of the price paid to Nassau for gas it supplied to Public Service Corporation of Long Island and to Long Island Lighting Company, the court found that "each paid a fair market price for all gas purchased from Nassau  Suffolk Lighting Company, and by reason of said transactions Long Island Lighting Company made no improper profit." On that ground the court dismissed the complaint on the merits.
The finding in favor of the defendants was affirmed by the Appellate Division, and the plaintiffs do not seriously dispute that the evidence shows that Nassau obtained substantial benefit from the transaction. They contend, however, that the price fixed by the directors was based upon erroneous calculations made by engineers and that if the price had been accurately calculated, the price would have been higher and the profit to Nassau greater. Whatever may have been the method by which the price fixed by the directors was calculated, and whatever errors may have entered into the calculations, it still remains true that Nassau made a substantial profit from the transaction and Long Island Lighting Company gained no unfair advantage. That is the test which must be applied in a case like this, where the common directors acted honestly, seeking to arrive at a fair price, and both corporations benefited by the transaction. The plaintiffs, we assume, showed that in fixing the price the defendants had a fiduciary duty to Nassau to seek to promote its interests. They have not shown a breach of that duty or detriment to Nassau.
The judgment should be affirmed, with costs. (See 293 N.Y. 859. )
LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment affirmed. *Page 467